OPINION — AG — NEITHER ARTICLE X, SECTION 23, OF THE OKLAHOMA CONSTITUTION, NOR THE OKLAHOMA CENTRAL PURCHASING ACT, RESTRICTS THE AUTHORITY VESTED IN THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION BY THE STATE PARKS AND RECREATIONAL PROPERTIES ACT; THAT THE COMMISSION WOULD BE AUTHORIZED TO EXTEND A LEASE ENTERED INTO PURSUANT TO SAID ACT BY AGREEMENT WITH THE LESSEE. CITE: 74 Ohio St. 1961 356.2 [74-356.2], 74 Ohio St. 1961 351 [74-351](1) 74 Ohio St. 1961 85.2 [74-85.2](3) (HARVEY CODY)